1:20-cr-10041-JES-JEH # 16   Page 1 of 5                                E-FILED
                                           Wednesday, 17 June, 2020 01:49:59 PM
                                                   Clerk, U.S. District Court, ILCD
1:20-cr-10041-JES-JEH # 16   Page 2 of 5
1:20-cr-10041-JES-JEH # 16   Page 3 of 5
1:20-cr-10041-JES-JEH # 16   Page 4 of 5
         1:20-cr-10041-JES-JEH # 16   Page 5 of 5




                                             s/Foreperson




s/John C. Milhiser
